THE COURT
allowed the postponement.
On Friday the 28th, this claim was again urged on the part of the libellants, when the respondent appeared, and informed the court that he had since settled with the libellants, and taken their receipts in full. It appeared, too, that the libellants had shipped and gone to sea.
Mr. Troubat then stated that he had not seen the libellants since the last Friday, that they had settled without his knowledge or privity, and had not paid the costs of suit for which he himself had become surety. He therefore concluded by moving for a decree against Mr. Welsh, the respondent, for costs, contending that his alleged settlement with the libellants would not protect him from payment of the usual costs.
• PETERS, District Judge,
granted the motion, and decreed the respondent to pay the costs.